Citation Nr: 1433008	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1993. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the RO which granted service connection for PTSD and assigned an initial 50 percent rating, and a July 2008 RO decision which denied, in part, entitlement to a TDIU. 

In April 2010 and December 2012, the Board denied the claims. The Veteran appealed the decisions to the United States Court of Appeals for Veterans Claims (Court). In September 2011 and December 2012 Memorandum Decisions, the Court vacated the Board decisions and remanded the appeal to the Board for further action. 

As noted, the issue of entitlement to a TDIU was previously before the Board, denied in April 2010 and December 2012 and subject to the subsequent Memorandum Decisions of the Court. 

FINDINGS OF FACT

1. The Veteran's service-connected PTSD has rendered him unable to sustain social or working relationships and permanently and totally disabled and unemployable.

2. As a 100 percent schedular disability rating is assigned for service-connected posttraumatic stress disorder (PTSD), there remain no questions of law or fact to be decided regarding TDIU.



CONCLUSIONS OF LAW

1. The criteria for an initial 100 percent schedular rating for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).

2. The assignment of a 100 percent schedular evaluation for PTSD in this case renders the TDIU appeal moot. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

The Veteran's PTSD was assigned an initial 50 percent rating pursuant to 38 C.F.R. § 4.130, DC 9411. In pertinent part, a 100 percent schedular rating is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). In pertinent part, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). Id.

The pertinent evidence of record includes two private psychiatric reports, dated in April 2005 and April 2012, with associated treatment notes, and four VA psychiatric examination reports dated in September 2006, September 2008, November 2009, and March 2012. The Veteran's complaints on all of the reports included depression, impaired sleep, nightmares, intrusive thoughts, increasing impatience and frustration, hallucinations, panic attacks, flashbacks and memory disturbance. The Veteran reported that he was less active than in the past, has no friends and keeps to himself most of the time. He lives with his mother and his two of his three children; the youngest child, born in 2009, resides with the child's mother. 

The objective findings on all four VA examinations showed that he was alert, cooperative and well oriented. His affect was appropriate, there was no obsessive or compulsive behavior and his memory, insight and judgment were adequate. There was no impairment of thought processes or communications, and no hallucinations, delusions or ideas of reference. While the Veteran reported occasional suicidal thoughts, he denied any intent or plans. The GAF scores on the VA examinations in September 2006, September 2008, and November 2009 were 51, 50, and 51, respectively. The examiners in September 2006 and September 2008 indicated that while the Veteran's symptoms were disabling, they did not preclude substantially gainful employment. The VA examiner in November 2009 reported that the Veteran's psychiatric symptoms result in some impairment of employment and social functioning. 

The reported symptoms and findings on the two private examinations, however, were significantly different in several respects. On examinations in April 2005 and April 2012, the Veteran reported chronic problems with auditory and visual hallucinations occurring several times a week. The physician reported that the Veteran's memory was "severely impaired, so much that he cannot remember what he reads and gets lost when traveling[,]" that his "working memory" was 100 percent impaired" and that the Veteran did not socialize "with anyone." The GAF scores were 30 and 35, respectively. The physician opined that the Veteran was unable to sustain social or working relationships and was permanently and totally disabled and unemployable due to his PTSD.

Based on the foregoing, conflicting medical opinions as to the severity of the Veteran's PTSD, the Board resolves all doubt in favor of the Veteran, as is required by law, and finds that there is probative evidence that the Veteran's PTSD has rendered him unable to sustain social or working relationships and permanently and totally disabled and unemployable. Such warrants a 100 percent schedular rating during the entire appellate period. The claim is granted. 

A TDIU rating is payable only when the schedular rating is less than total. 38 C.F.R. § 4.16(a) (2013). The award of a 100 percent schedular rating moots the issue of entitlement to a TDIU rating for the period when the 100 percent rating is in effect. Herlehy v. Principi, 15 Vet. App. 33 (2001). In the present appeal, the Board decision herein grants an initial 100 percent schedular rating for service-connected PTSD. Thus, there remains no period of time during the appellate period when a 100 percent schedular rating was not in place. Such renders the issue of entitlement to a TDIU moot. 

The Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008). The Bradley case, however, is distinguishable from the instant case. In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293 . Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating and it is the only service-connected disability resulting in unemployability. There is no evidence suggesting that his service-connected hypertension has caused unemployability, nor has the Veteran suggested that his hypertension has rendered him unemployable. Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability. 

For these reasons, the award of the total schedular rating effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal is appropriate. See 38 U.S.C.A. § 7105(d) (West 2002).


ORDER

An initial 100 percent schedular rating for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards. 

The appeal for TDIU, having been rendered moot by the grant of a 100 percent schedular disability rating for PTSD, is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


